Title: Enclosure: William Short to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 30 September 1791
From: Short, William
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas



Paris Sep. 30, 1791
Gentlemen

I have barely time to acknowledge by the extraordinary of tomorrow the receipt of yours of the 22d. inst. in which you propose that the sec. of the Treasury should settle the rate of commission on the last loan. It would seem that the rate at which any business is to be transacted should be looked for in the powers authorizing the transaction of that business—still if you think this matter will be settled more to your satisfaction by the Sec. of the treasury I can have no objection to your addressing yourselves to him & I can assure you very sincerely that if he & you are well satisfied in whatever manner it may be terminated I shall be perfectly so. The correspondence which has passed between us on the subject will put him fully in possession of the circumstances attending it. I am persuaded that the decision which he will form thereon will be completely conformable to the rules of justice & of course free from objections of any kind. I have the honor to be very sincerely Gentlemen, your most obedient humble servant
W. Short Messrs. W & J Willink N. & J Van Staphorst & Hubbard—Amsterdam
